Name: Commission Regulation (EC) No 1374/2002 of 26 July 2002 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1143/98 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  EU finance;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1374Commission Regulation (EC) No 1374/2002 of 26 July 2002 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1143/98 can be met Official Journal L 198 , 27/07/2002 P. 0044 - 0044Commission Regulation (EC) No 1374/2002of 26 July 2002determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1143/98 can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1143/98 of 2 June 1998 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter and amending Regulation (EC) No 1012/98(1), as last amended by Regulation (EC) No 1096/2001(2), and in particular Article 5(1) thereof,Whereas:(1) Article 2(2) of Regulation (EC) No 1143/98 provides for the quantities reserved to traditional importers to be assigned in proportion to their imports during the period 1 July 1999 to 30 June 2002.(2) Allocation of the quantities available to operators covered by Article 2(3) of the abovementioned Regulation is to be made in proportion to the quantities applied for. Since the quantities applied for exceed those available, a fixed percentage reduction should be set,HAS ADOPTED THIS REGULATION:Article 1Every application for the right to import lodged in accordance with Regulation (EC) No 1143/98 shall be granted to the following extent:(a) for importers covered by Article 2(1)(a) of Regulation (EC) No 1143/98, 39,727 % of the quantities imported during the period 1 July 1999 to 30 June 2002;(b) for importers covered by Article 2(1)(b) of Regulation (EC) No 1143/98, 5,384 % of the quantities applied for.Article 2This Regulation shall enter into force on 27 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 159, 3.6.1998, p. 14.(2) OJ L 150, 6.6.2001, p. 33.